DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 10/30/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites “wherein said wax is a high viscosity polyethylene or polypropylene wax”. However, the term “high” is a relative term with no definition given in the specification. As such, it is unclear what viscosity is considered to be “high” and the claim is thereby indefinite. 

Claim Analysis
5.	Summary of Claim 1:
An asphalt formulation comprising: 

(a) an asphalt blend; 

and (b) a wax, wherein said wax is made from a polymeric material.

 

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naidoo et al. (US PG Pub 2015/0105496 A1) as listed on the IDS dated 2/8/2021.
	Regarding claim 1, Naidoo et al. teach asphalt compositions comprising a first component comprising an asphalt thereby reading on the (a) an asphalt blend, a second component comprising particles formed from a mixture of a resin and a binder, wherein the binder is selected from polyethylene waxes (claim 1) thereby reading the (b) wax as required by the instant claim. 
	Regarding claim 2, Naidoo et al. teach the asphalt composition comprises a primary rheology modifying component (Abstract) thereby reading on the (c) a first modifier as required by the instant claim.
	Regarding claims 5-8 and 13, Naidoo et al. teach the wax additives containing polyethylene, polypropylene and polystyrene [0040-0044] and recycled rubber material [0142].
	Regarding claims 9, 14 and 15, Naidoo et al. teach the wax additives in the amount of 4% (Table 1) thereby reading on the claimed range of 3% to 5% as required by claim 15, wherein the additive A comprises 85% resin plus 15% PE by-product wax and as such the PE by-product wax makes up 0.6% of 
	Regarding claim 10, Naidoo et al. teach the asphalt is mopping grade [0094].
	Regarding claim 11, Naidoo et al. teach the asphalt is BUR (built up roofing) grade [0094] thereby reading on saturant grade as required by the instant claim.
	Regarding claim 12, Naidoo et al. teach the additive package, which comprises wax, is used in asphalt feed stocks prior to blowing to harden the binder through oxidation [0096] thereby reading on “reduces the amount of time required for asphalt oxidation” as required by the instant claim.
	Regarding claim 16, Naidoo et al. teach ground tire rubber [0040].
	Regarding claims 17 and 18, Naidoo et al. teach the asphalt composition comprises a secondary rheology modifying component (Abstract) thereby reading on the (d) a second modifier as required by the instant claim. Naidoo et al. teach the secondary rheology component is a wax additive containing a resin, wherein the resin is a polymer (Table 1).
	Regarding claim 19, Naidoo et al. teach the composition comprises styrene-butadiene-styrene [0042].
	Regarding claim 20, Naidoo et al. teach the composition in preferred embodiments does not include styrene-butadiene-styrene (Table 1).
		 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naidoo et al. (US PG Pub 2015/0105496 A1) as listed on the IDS dated 2/8/2021.
	Regarding claims 3 and 4, Naidoo et al. teach the asphalt formulation of claim 1 as set forth above and incorporated herein by reference. Naidoo et al. teach the wax as required by the instant claim.
	Naidoo et al. do not particularly teach the wax being made by catalytic depolymerization or from thermal degradation of the polymeric material.
	However, the requirements “said wax is made by catalytic depolymerization” and “said wax is made by thermal degradation” are product by process limitations. Case law has held that  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. The wax of Naidoo et al. is the same as the wax as required by the instant claim and thereby meets the claim limitations.
	 



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763